REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 11/9/2021.

Allowable Subject Matter
Claims 1, and 4-17 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 3671103 of Uchida et al., and Kirkby et al (“A compact acousto-optic lens for 2D and 3D femtosecond based 2-photon microscopy”, OPTICS EXPRESS, Vol. 18, No. 13, 7 June 2010, p13721-13745).

Regarding Claim 1, Uchida teaches a beam positioner, comprising: a first acousto-optic (AO) deflector (AOD) operative to deflect a beam of laser light, wherein the first AOD comprises an AO cell and a transducer attached to the AO cell; and a wave plate optically contacted to the first AOD; and second AOD operative to deflect the beam of laser light, wherein the second AOD comprises an AO cell and a transducer 

But none of them teaches that wherein optically contacted surfaces of the wave plate and the AODs are spaced apart by a distance that is less than a wavelength of the beam of laser light.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a beam positioner further comprising:
wherein optically contacted surfaces of the wave plate and the AODs are spaced apart by a distance that is less than a wavelength of the beam of laser light,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 4-17 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872